
	
		I
		111th CONGRESS
		1st Session
		H. R. 1176
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2009
			Mr. Kline of
			 Minnesota (for himself, Mr. Price of
			 Georgia, Mr. McKeon,
			 Mr. Linder,
			 Mr. Brown of South Carolina,
			 Mr. Bonner,
			 Mr. Gohmert,
			 Mr. Westmoreland,
			 Mr. Sessions,
			 Ms. Fallin,
			 Mr. Herger,
			 Mr. Shadegg,
			 Mr. Brady of Texas,
			 Mr. Alexander,
			 Mr. Burton of Indiana,
			 Mr. Issa, Mr. Lamborn, Mr.
			 Wilson of South Carolina, Mr. King of
			 Iowa, Mr. Bishop of Utah,
			 Mr. Jordan of Ohio,
			 Mrs. Myrick,
			 Mr. Fleming,
			 Mrs. Blackburn,
			 Mr. Conaway,
			 Mr. McHenry,
			 Mr. Cole, Mr. Goodlatte, Mrs.
			 Bachmann, Mr. Wamp,
			 Mr. Bachus,
			 Mr. Neugebauer,
			 Mr. Rooney,
			 Mr. Hunter,
			 Mr. Franks of Arizona,
			 Mr. Marchant,
			 Mr. Lee of New York,
			 Mr. Pitts,
			 Mr. Bartlett,
			 Mr. McCaul,
			 Mr. Boehner,
			 Mr. Gingrey of Georgia,
			 Mr. Pence,
			 Mr. Broun of Georgia,
			 Mr. Chaffetz,
			 Mr. Harper,
			 Mr. Kingston,
			 Mr. Crenshaw,
			 Mr. Coble,
			 Mr. Heller,
			 Mr. Barrett of South Carolina,
			 Mr. Miller of Florida,
			 Mr. Sam Johnson of Texas,
			 Mr. Smith of Texas,
			 Mr. Simpson,
			 Mr. Souder,
			 Mr. Smith of Nebraska,
			 Mrs. Schmidt,
			 Mr. Akin, Mr. Sullivan, Mr.
			 Hensarling, Mr. Culberson,
			 Mr. Boustany,
			 Mr. Putnam,
			 Mr. Manzullo,
			 Mr. Flake,
			 Mr. Mack, Mr. McClintock, Mrs.
			 Lummis, Ms. Foxx,
			 Mr. Scalise,
			 Mr. Olson,
			 Mr. Barton of Texas,
			 Mr. Coffman of Colorado,
			 Mr. Inglis,
			 Mr. Forbes,
			 Mr. Gary G. Miller of California,
			 Mr. Cassidy,
			 Mr. Boozman,
			 Mrs. McMorris Rodgers,
			 Mr. Schock,
			 Mr. Campbell,
			 Mr. Calvert,
			 Mr. Latta,
			 Ms. Jenkins,
			 Mr. Stearns,
			 Mr. Roe of Tennessee,
			 Mr. Daniel E. Lungren of California,
			 Mr. Thompson of Pennsylvania,
			 Mr. Carter,
			 Mr. Paulsen,
			 Mr. Posey,
			 Mr. Deal of Georgia,
			 Mr. Buyer,
			 Mr. Thornberry,
			 Mr. Lucas,
			 Mr. Tiberi,
			 Mr. Shuster,
			 Mr. Tiahrt,
			 Mr. Upton,
			 Mr. Latham,
			 Mr. Jones,
			 Mr. Bilbray, and
			 Mr. Garrett of New Jersey) introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the National Labor Relations Act to ensure the
		  right of employees to a secret-ballot election conducted by the National Labor
		  Relations Board.
	
	
		1.Short titleThis Act may be cited as the
			 Secret Ballot Protection
			 Act.
		2.FindingsCongress finds that—
			(1)the right of
			 employees under the National Labor Relations Act to choose whether to be
			 represented by a labor organization by way of secret ballot election conducted
			 by the National Labor Relations Board is among the most important protections
			 afforded under Federal labor law;
			(2)the right of
			 employees to choose by secret ballot is the only method that ensures a choice
			 free of coercion, intimidation, irregularity, or illegality; and
			(3)the recognition of
			 a labor organization by using a private agreement, rather than a secret ballot
			 election overseen by the National Labor Relations Board, threatens the freedom
			 of employees to choose whether to be represented by a labor organization, and
			 severely limits the ability of the National Labor Relations Board to ensure the
			 protection of workers.
			3.National Labor
			 Relations Act
			(a)Recognition of
			 representative
				(1)In
			 generalSection 8(a)(2) of the National Labor Relations Act (29
			 U.S.C. 158(a)(2)) is amended by inserting before the colon the following:
			 or to recognize or bargain collectively with a labor organization that
			 has not been selected by a majority of such employees in a secret ballot
			 election conducted by the National Labor Relations Board in accordance with
			 section 9.
				(2)ApplicationThe
			 amendment made by subsection (a) shall not apply to collective bargaining
			 relationships in which a labor organization with majority support was lawfully
			 recognized before the date of the enactment of this Act.
				(b)Election
			 required
				(1)In
			 generalSection 8(b) of the National Labor Relations Act (29
			 U.S.C. 158(b)), as amended by subsection (c) of this section, is
			 amended—
					(A)by striking
			 and at the end of paragraph (6);
					(B)by striking the
			 period at the end of paragraph (7) and inserting ; and;
			 and
					(C)by adding at the
			 end the following:
						
							(8)to cause or
				attempt to cause an employer to recognize or bargain collectively with a
				representative of a labor organization that has not been selected by a majority
				of such employees in a secret ballot election conducted by the National Labor
				Relations Board in accordance with section
				9.
							.
					(2)ApplicationThe
			 amendment made by paragraph (1) shall not apply to collective bargaining
			 relationships that were recognized before the date of the enactment of this
			 Act.
				(c)Secret ballot
			 electionSection 9(a) of the National Labor Relations Act (29
			 U.S.C. 159(a)), is amended—
				(1)by inserting
			 (1) after (a);
				(2)by inserting after
			 designated or selected the following: by a secret ballot
			 election conducted by the National Labor Relations Board in accordance with
			 this section; and
				(3)by adding at the
			 end the following:
					
						(2)The secret ballot
				election requirement of paragraph (1) shall not apply to collective bargaining
				relationships that were recognized before the date of the enactment of this
				Act.
						.
				4.RegulationsNot later than 6 months after the date of
			 the enactment of this Act the National Labor Relations Board shall review and
			 revise all regulations promulgated before such date to implement the amendments
			 made in this Act to the National Labor Relations Act.
		
